United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 10, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-40812
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOEL GARCIA-GONZALEZ,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-03-CR-18-1
                        --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Joel Garcia-Gonzalez appeals his sentence following his

guilty plea conviction for being found in the United States,

without permission, subsequent to deportation following a

conviction for an aggravated felony, in violation of 8 U.S.C.

§ 1326.   Garcia-Gonzalez argues that the district court erred by

enhancing his base offense level sixteen levels pursuant to

U.S.S.G. § 2L1.2(b)(1)(A)(vii), based on a determination that his



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40812
                                 -2-

prior conviction for transporting an unlawful alien was an alien

smuggling offense committed for profit.

     In United States v. Solis-Campozano, 312 F.3d 164, 167-68

(5th Cir. 2002), cert. denied, 123 S. Ct. 1811 (2003), this court

held that the term “alien smuggling offense,” as used in U.S.S.G.

§ 2L1.2(b)(1)(A) includes the offense of transporting aliens

within the United States.   Accordingly, the district court did

not err in sentencing Garcia-Gonzalez under that guideline.

Garcia-Gonzalez concedes that his argument is foreclosed by

Solis-Campozano.   He raises the issue solely to preserve it for

possible further review.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.   In its motion, the Government asks

that an appellee’s brief not be required.   The motion is GRANTED.

The judgment of the district court is AFFIRMED.

     AFFIRMED; MOTION GRANTED.